ACCEPTED
                                                                                                                                                                                                                       06-15-00038-CV
Appellate Docket Number:                                                       •1    :.:                                                                                                                    SIXTH COURT OF APPEALS
                                                                                                ..                                                                                                                TEXARKANA, TEXAS
                                                                                                                                                                                                                  7/30/2015 3:05:13 PM
Appellate Case Style:                          AMANDA 13RADS1L\V                                                                                                                                                      DEBBIE AUTREY
                                                                                                                                                                                                                                CLERK
                                                                                                                                                                NZ
                                 Vs. BARNEY BRADSHAW

Companion Case No.: 06- 14-00 I 65-CR
                                                                                                                                                                                   FILED IN
                                                                                                                                                                            6th COURT OF APPEALS
                                                                                                                                                                              TEXARKANA, TEXAS
                                                                                                                                                                            7/31/2015 10:49:00 AM
Amended/corrected statement:                                                             DOCKETING STATEMENT (Civil)
                                                                                                                                                                                 DEBBIE AUTREY
                                                                                   Appellate Court: 6th Court of Appeals lim                                                         Clerk
                                                                             (to he flied in the court of appeals upin perfection of appeal under TRAP 32)

I. Appellant                                                                                                     11. Appellant Attorney(s)

MX Person LI Organization (choose one)                                                                          M       Lead Attorney
                                                                                                                FirstName:                  EBB                ......................................................................
                                                                                                                                                                                               r



First Name            AMANDA                                                                                    Middle Name                 B
Middle Name                                                                                                     Last Name                   MORLEY

Last Name:             BRADSHAW                                                                                 Suffix:

Suffix:                                                                                                         Law Firm Name: ATTORNEY AT LAW                                                                                .'        . ;;•.

Pro Se    0                                                                                                     Address I                   P.0. BOX 2309
                                                                                                                Address 2
                                                                                                                City                         LONGVIEW
                                                                                                                State:      Texas                                                      Zip+4:              75606
                                                                                                                Telephone:                    903-757-3331                                          ext.
                                                                                                                Fax:        903-753-8289
                                                                                                                            cbbrnob@aol.com                                                              M iN
                                                                                                                                                                                                       I11101
                                                                                                                Email:
                                                                                                                SBN:         14238000

111. Appellee                                                                                                    IV. Appellee Attorney(s)

RX Person              Organization (choose one)                                                                         Lead Attorney
                                                                                                                F st Name
First Name             BARNEY                                                                                   Middle Name
Middle Name                                                                                                     Last Name
Last Name              BRADSHAW                                                                                 Suffix
Suffix                                                                                                          Law Firm Name
Pro Se   ®                                                                                                      Address I
                                                                                                                                                                                                                                    .
Address 1: Inmate# 1942978 Michael Unit TDCJ1D                                                                  Address 2:                                                            . .
Address I: 2664 FM 2054 ,                                                                                       City:
City:         Tennessee Colony                                                              .                   State:  Texas                                                           Zip+4:
State:    Texas                                                    Zip+4:           75886       1II             Telephone:                                                                          ext.                  .
Telephone:                                                           ext.                                       Fax:
Fax:           ............................j..,.....;   ..:   .   ..............                                Email:       ................ ..... ......,.         ....    .................................    .   .................




Email                                                                                                           SBN
                                                                                                     Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Divorce

Date order or judgment signed June 17, 2015                                Type ofjudgment Bench Trial
Date notice of appeal filed in trial court: July 8, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order: []Yes            Z No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):        Li Yes L No
If yes, please specify       or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4): ElYes EgNo

Permissive? (See TRAP 28.3):                    El Yes M No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                        El   Yes     No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           El Yes        No
If yes. please specify statutory or other basis for such status:

Does this case involve an amount under $100,000?            El   Yes       No
Judgment or order disposes of all parties and issues:       M Yes ElNo
Appeal from final judgment:                                 M Yes No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?         El   Yes   No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                El Yes          No             If yes, date filed:
Motion to Modify Judgment:           [—]Yes          No             If yes, date filed:
Request for Findings of Fact         Z Yes El No                    If yes, date filed: July 17, 2015        WX
and Conclusions of Law:
Motion to Reinstate:
                                     []Yes  El No                   If yes, date filed:

Motion under TRCP 306a:              El Yes El No                   If yes, date filed:

Other:                               El Yes fl       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:      El Yes [J No                  If yes, date filed:

Contest filed in trial court:        ElYes     Z     No            If yes, date flied:

Date ruling on contest due:

Ruling on contest:    El Sustained      El    Overruled            Date of ruling:

                                                                       Page 2 of 7
VIII.

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?              DYes            No
If yes, please attach a copy of the petition.



Date bankruptcy filed                                                  B inki uptL\ Case Number




IX. Trial Court And Record

Court: COUNTY COURT AT LAW                                                  Clerks Record:
County: RUSK
                                                                            Trial Court Clerk:       District        County
Trial Court Docket Number (Cause No.): 2013-09-482-CCL                      Was clerk's record requested?       17   Yes      fl No
                                                                            If yes, date requested: July 30, 2015
Trial Judge (who tried or disposed of case):                                If no, date it will be requested: July 30, 2015
First Name:       CHAD                                                      Were payment arrangements made with clerk?
Middle Name:                                                                                                          ZYes DNo         E] Indigent
Last Name:        DEAN
                                                                            (Note: No request required under TRAP 34.5(a),(b))
Suffix:

Address 1:         115 NORTH MAIN STREET, 2ND FLOOR
Address 2:
City:              HENDERSON
State: Texas                           Lip 4: 75652
Telephone: 903-657-0344                  ext.
Fax:      903-657-3378
Email: chad.deanco.rusk.tx.us



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes   LIII   No
Was reporter's record requested?           Yes          No

Was there a reporter's record electronically recorded?       fl Yes       No
If yes, date requested

If no date it will be requested I
Were payment arrangements made with the court reporter/court recorder?               Yes   F No Ind itent




                                                                      Page of 7
     Court Reporter                                        Court Recorder
E    Official                                          E   Substitute



First Name:           LAURA
Middle Name:
Last Name:             PAYNE
Suffix:
Address 1:             115 NORTH MAIN STREET, 2ND FLOOR
Address 2:
City:                 HENDERSON
State: Texas                                     Lip -- 4: 75652
Telephone: 903-657-0344                           ext.
Fax:         903-657-3378
Email: laura.payne@co.rusk.tx.us

X. Supersedeas Bond
Supersedeas bond filed:Yes                   f    No         Ifycs. date filed:

Will file:    fl Yes           No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                       [J Yes   Z   No
If yes, briefly state the basis for your request:


XIL Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th.
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                                        Yes        No

If no, please specify:                                                                                                              ... . .......... ....




Has the case been through an ADR procedure? DYes                              FX   No
If yes, who was the mediator?
What type of AD procedure?
At what stage did the case go through ADR?                      fl Pre-Trial fl         I'ost-Trial   7   Other

If other, please specify:

Type of case?        RQ
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
ABUSE OF DISCRETION IN PROPERTY DIVISION


How was the case disposed of? Trial
Summary of relief granted, including amount of money judgment, and if any, damages awarded.
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages: .....................

                                                                                   Page 4of7
Attorney's fees (trial):    =
                            1170"'QUA   jJI
Attorney's fees (appellate):
Other
If other, please specify



Will you challenge this Court's jurisdiction?     E Yes          No
Does judgment have language that one or more parties "take nothing"?           E   Yes FZ No
Does judgment have a Mother Hubbard clause? EYes            E No
Other basis for finality?
Rate the complexity of the case (use I for least and 5 for most complex):      U    I   ElI   2        U4 U5
                                                                                                        3
Please make my answer to the preceding questions known to other parties in this case.               fl Yes Z No
Can the parties agree on an appellate mediator?       Yes   FX   No
If yes, please give name, address, telephone, fax and email address:
Name                             Address                     Telephone                            Fax                  Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



Xlii. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: 12-14-00056-CV                                                      Trial Court: RUSK COUNTY COURT AT LAW

  Style: IN THE MATTER OF THE MARRIAGE OF

     Vs.
           BARNEY S. BRADSHAW AND AMANDA CHERI BRADSHAW




                                                                 Page 5 of 7
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org . If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?               El Yes 17X No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? El Yes El No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             F Yes El No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/povertv/O6poverty.shtnil.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? ElYes [:]No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk
Office or on the internet at http://www.tex-app.org . Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief, use a separate attachment, if necessary).




XV. Signature                                                                                                                                  -




Signature of counsel (or pro se party)                                                    Date:            July 30, 2015



Printed Name: EBB B. MOBLEY                                                               State Bar No.: 14238000



Electronic Signature: /s/ EBB B. MOBLEY
   (Optional)




                                                               Page 6o17
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
courts order or-judgment as follows on



Signature of counsel (or pro se party)                                     Electronic Signature:    ftfjJ
                                                                                  (Optional)

Person Served
                                                                           State Bar No.:   s*iiiiivaa
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:
Manner Served:

First Name:




City:
State                                 Zip+4:    IM$
Telephone:                           ext.   im
Fax:
Email:
If Attorney, Representing Party's Name:




                                                                Page 7 of 7